2017 WI 30

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2013AP2882
COMPLETE TITLE:        Dr. Randall Melchert, Happy Hobby, Inc. and The
                       Warren V. Jones and Joyce M. Jones Revocable
                       Living Trust,
                                  Plaintiffs-Appellants-Petitioners,
                            v.
                       Pro Electric Contractors and Secura Insurance, A
                       Mutual Company,
                                  Defendants-Respondents.

                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                           Reported at 363 Wis. 2d 654, 862 N.W.2d 902
                                  (Ct. App. 2016 – Unpublished)


OPINION FILED:         April 7, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         November 9, 2016

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Waukesha
   JUDGE:              James R. Kieffer

JUSTICES:
   CONCURRED:          ABRAHAMSON, J. concurs (opinion filed).
   DISSENTED:          BRADLEY, R. G., J. joined by KELLY, J. dissents
                       (opinion filed).
  NOT PARTICIPATING:


ATTORNEYS:


       For the plaintiff-appellants-petitioners, there was a brief
by Rudolph J. Kuss, and Stevens & Kuss, S.C., Brookfield, and
oral argument by Rudolph J. Kuss.


       For the defendants-respondents, there was a brief by Amy M.
Freiman, Rick E. Hills and Hills Legal Group, LTD, Waukesha, and
oral argument by Amy M. Freiman.
                                                                          2017 WI 30
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.       2013AP2882
(L.C. No.    2013CV535)

STATE OF WISCONSIN                              :            IN SUPREME COURT

Dr. Randall Melchert, Happy Hobby, Inc. and The
Warren V. Jones and Joyce M. Jones Revocable
Living Trust,

              Plaintiffs-Appellants-Petitioners,
                                                                        FILED
      v.                                                           APR 7, 2017

Pro Electric Contractors and Secura Insurance,                       Diane M. Fremgen
                                                                  Clerk of Supreme Court
A Mutual Company,

              Defendants-Respondents.




      REVIEW of a decision of the Court of Appeals.                  Affirmed.



      ¶1      MICHAEL     J.   GABLEMAN,   J.   We     review      an   unpublished

decision of the court of appeals that affirmed the Waukesha

County circuit court's1 grant of summary judgment in favor of Pro

Electric Contractors ("Pro Electric"), after Pro Electric was

sued for negligence in connection with its work as a contractor

on a government construction project.               Melchert v. Pro Electric

Contractors, No. 2013AP2882, unpublished slip op. (Wis. Ct. App.

Mar. 11, 2015).
      1
          The Honorable James R. Kieffer presiding.
                                                                       No.   2013AP2882



    ¶2         Dr.    Randall      Melchert,    Happy     Hobby,     Inc.,   and   The

Warren    V.    Jones       and    Joyce   M.   Jones    Revocable      Living   Trust

("Petitioners") brought suit after Pro Electric severed a sewer

lateral2 during an excavation, because the broken lateral caused

flooding damage to property that Petitioners owned and occupied.

Pro Electric moved for summary judgment, asserting immunity as a

governmental         contractor      pursuant    to     Wis.   Stat.    § 893.80(4).3

While Pro Electric admitted to severing the sewer lateral, it

argued that the damage occurred because of construction design

decisions      made    by    the    Wisconsin    Department     of     Transportation

("DOT"), and that Pro Electric was merely implementing DOT's

decisions.       Following a hearing, the circuit court granted the

motion and dismissed the case.              The court of appeals affirmed.




    2
       A "sewer lateral" is an underground pipe that connects a
property to the sewer system. See Wis. Stat. § 182.0175(2m)(b)
(2011-12) (requiring local government units to "mark the
locations within the public right-of-way of all laterals
connected to the sewer or water facilities . . . .").        All
subsequent references to the Wisconsin Statutes are to the 2011-
12 version unless otherwise indicated.
    3
         Wis. Stat. § 893.80(4) provides:

    No suit may be brought against any volunteer fire
    company organized under ch. 213, political corporation,
    governmental subdivision or any agency thereof for the
    intentional torts of its officers, officials, agents or
    employees nor may any suit be brought against such
    corporation, subdivision or agency or volunteer fire
    company or against its officers, officials, agents or
    employees for acts done in the exercise of legislative,
    quasi-legislative, judicial or quasi-judicial functions.


                                            2
                                                           No.    2013AP2882



     ¶3   This case requires us to address the extent to which

governmental immunity protects a private contractor implementing

a construction design chosen by a governmental entity.             We hold

that Pro Electric is immune from liability for severing                  the

sewer lateral because it acted in accordance with reasonably

precise design specifications adopted by a governmental entity

in the exercise of its legislative, quasi-legislative, judicial,

or quasi-judicial functions.

     ¶4   This   case   also   requires   us   to   interpret    and   apply

certain provisions of the Digger's Hotline statute, codified at

Wis. Stat. § 182.0175.         Petitioners allege that Pro Electric

caused their damages not only by severing the sewer lateral, but

also by backfilling the excavation without inspecting the sewer

lateral for damage and allowing repairs to be made, as required

by   § 182.0175(2)(am)6.-6m.4      Pro Electric is not immune from

liability as to this second allegation, because             DOT did not

provide Pro Electric with reasonably precise specifications for

inspecting sewer laterals for damage before backfilling pursuant
to § 182.0175(2)(am)6.-6m.       Ultimately, however, we affirm the

     4
       Among other duties, Wis. Stat. § 182.0175(2)(am) requires
an excavator to "do all of the following":

     6.   Before  backfilling,   inspect  all  transmission
     facilities exposed during excavation to ascertain if
     the transmission facilities have been or may have been
     struck, damaged, dislocated or disrupted.

     6m. Refrain from backfilling an excavation until an
     inspection is conducted and any necessary repairs have
     been made by the owner of the transmission facility.


                                    3
                                                                        No.   2013AP2882



circuit court's grant of summary judgment on the factual record

before us.       We do so because the undisputed material facts do

not support a reasonable inference that Pro Electric failed to

comply with its duties under § 182.0175(2)(am).

      ¶5    We    begin     with       a     brief    factual         background     and

description of the procedural history, and we next set forth the

applicable principles of governmental contractor immunity.                            We

apply these principles respectively to the two aspects of Pro

Electric's conduct that allegedly caused Petitioners' damages:

(1) Pro Electric's conduct in severing the sewer lateral, and

(2) Pro Electric's conduct in backfilling the excavation without

inspecting the sewer lateral for damage and allowing repairs to

be made, pursuant to Wis. Stat. § 182.0175(2)(am).                        Finally, we

perform the necessary analysis to determine whether Pro Electric

is entitled to summary judgment.

                            I.    FACTUAL BACKGROUND

      ¶6    We have set forth the facts that appear in the record

and which the parties do not dispute.                    On July 25, 2011, DOT
approved a plan for the improvement of a five-mile stretch of

State Highway 190, also known as Capitol Drive, in Brookfield

("Project Plan").      The Project Plan spanned over 1,000 pages and

contained     specifications           and       detailed      diagrams       for    the

installation of new asphalt pavement, curbs, gutters, sidewalks,

and   traffic     signals.         Additionally,        the     DOT     Highway     Work

Proposal for the project included over 100 pages of "Special

Provisions"      covering        the   various       aspects     of     the   project,


                                             4
                                                                  No.   2013AP2882



including     a    section    on    requirements      regarding     underground

utilities.5

     ¶7     Following the bidding process, DOT awarded the project

to Payne & Dolan as the general contractor.              On January 5, 2012,

Payne & Dolan entered into a subcontractor agreement6 with Pro

Electric    to    perform    work   on   certain   parts   of     the   project,

including the installation of traffic signals.              For some of the

traffic    signals,    the    Project    Plan   directed   Pro     Electric    to

install new concrete bases to support the traffic signal poles.

     ¶8     This    case     concerns    only   the    installation      of   the

concrete base identified in the Project Plan as "SB2," located

at the northeast corner of Capitol Drive and 128th Street and


     5
       Article 6 of the Special Provisions in the Highway Work
Proposal   was  entitled  "Utilities,"   and  among   its  other
provisions it directed contractors to "[c]oordinate construction
activities with a call to Diggers Hotline or a direct call to
the utilities that have facilities in the area as required per
statutes.   Use caution to ensure the integrity of underground
facilities and maintain code clearances from overhead facilities
at all times."
     6
       Although Pro Electric was a subcontractor, we use the term
"contractor" throughout our opinion because "immunity extends to
a subcontractor even though it has a contract with a general
contractor rather than with a governmental authority." Bronfeld
v. Pember Cos., 2010 WI App 150, ¶20 n.3, 330 Wis. 2d 123, 792
N.W.2d 222.     The "reasoning for adopting the defense for
contractors also applies to subcontractors," because "it is just
as unfair for a subcontractor to be subjected to suit for
carrying out a governmental directive as it is for the party
directly contracting with the government."       Jankee v. Clark
Cty., 222 Wis. 2d 151, 165-66, 585 N.W.2d 913 (Ct. App. 1998),
rev'd on other grounds, 2000 WI 64, 235 Wis. 2d 700, 612
N.W.2d 297.


                                         5
                                                               No.    2013AP2882



identified by specific coordinates in the Project Plan.7                     The

Project    Plan     directed   Pro   Electric   to   install   a     "Type   10"

concrete base to support the traffic signal pole for SB2 and to

use a circular auger to drill the hole in the ground for the

base.     The Project Plan specified that a Type 10 base required a

hole that was 14 feet deep and 30 inches wide.

     ¶9     At least three days before Pro Electric started the

excavation    for    SB2,   Pro   Electric   contacted   Digger's      Hotline.

The statute requires an excavator to contact Digger's Hotline at

least three days before beginning any excavation.8                   Wis. Stat.

§ 182.0175(2)(am)1.         Under the statute, Digger's Hotline is then

responsible for contacting the owners of transmission facilities9

in the area, and the owners are responsible for ensuring that




     7
       The Project Plan provided for SB2 to be located at Station
499+66.8 and at Location 86.8 LT.        These coordinates were
measured in feet and identified the location to within a tenth
of a foot.
     8
       As defined in Wis. Stat. § 182.0175(1)(b), "excavation"
means "any operation in which earth, rock or other material in
or on the ground is moved, removed or otherwise displaced by
means    of   any    tools,   equipment   or   explosives  and
includes . . . augering . . . ."   An "excavator" is "a person
who engages in excavation." § 182.0175(1)(bm).
     9
       As defined in Wis. Stat. § 182.0175(1)(c), "transmission
facilities" includes "all lines, pipelines, wires, cables,
ducts, wirelines and associated facilities, whether underground
or   aboveground, . . . utility    facilities,    government-owned
facilities,    facilities   transporting   hazardous    materials,
communications    and  data   facilities,   drainage   and   water
facilities and sewer systems."


                                       6
                                                                 No.     2013AP2882



such facilities are marked.           § 182.0175(1)(d)6., (2m)(a)2.10          Pro

Electric instructs its employees to inspect the area visually

for these markings before beginning excavation.

     ¶10    Pro Electric's employees augered the hole for SB2 on

August 22, 2012.      Pro Electric used a circular auger attached to

a truck at the end of a boom.               Two of Pro Electric's employees

performed the work:         one was assigned to operate the auger from

the truck and the other to monitor the auger and periodically

clean it with a shovel.           As Craig Clements, president of Pro

Electric,    stated    in   his   affidavit,      drilling   a    hole     with   a

circular     auger    "creates    a    situation     where      the     technician

operating the auger has no ability to see into the hole which is

being augered."

     ¶11    DOT retained an engineering firm, HNTB, to ensure Pro

Electric's    compliance      with    the     Project   Plan,     and    an   HNTB

engineer, Julie Keller, was onsite to supervise the augering

work.      The DOT Project Plan warned that "there may be other

utility installations within the project which are not shown" on
the diagram, but in anticipation of a contractor encountering


     10
       Wis. Stat. § 182.0175(1m) requires owners of transmission
facilities to be members of the Digger's Hotline organization
and requires Digger's Hotline to "[a]ccept notices of intended
excavation activity" and "[p]romptly transmit notice information
to    affected-member     transmission     facilities   owners."
§ 182.0175(1m)(a), (d)3., (d)6.    Subsection (2m) makes it the
owner's duty to "[r]espond to an excavation notice within 3
working days by marking the location of transmission facilities
and, if applicable, laterals as provided under par. (b) in the
area described in the excavation notice." § 182.0175(2m)(a)2.


                                        7
                                                                 No.     2013AP2882



such unexpected utility installations, it further provided that

"the    engineer    may   adjust    the   locations    of   items      under   this

contract to avoid conflict with existing utility facilities."

Keller neither instructed nor authorized Pro Electric to change

the location       of SB2.11       Nothing in the record suggests that

either Pro Electric or Keller was aware, or had any reason to be

aware, of any utility facilities in the way of the excavation

for    SB2.     Pro   Electric     proceeded   to     complete   the     Type   10

concrete base in accordance with the specifications set forth

in the DOT Project Plan.

       ¶12    At some point after the project was completed, sewage

backed up into an adjoining commercial property.                    The property

was owned by The Warren V. Jones and Joyce M. Jones Revocable

Living Trust and occupied by Dr. Randall Melchert and Happy

Hobby, Inc., as tenants.            It was subsequently discovered that

the sewer backup occurred because an underground sewer lateral

serving Petitioners' property ran directly through the location

of SB2, such that Pro Electric had severed that lateral while
constructing SB2.         Nothing in the record suggests that either

Pro Electric or HNTB was aware at the time of construction that

Pro Electric had severed anything.             The sewer lateral had been


       11
       Clements testified that, during an earlier augering
excavation on the same DOT project, Pro Electric's employees
noticed pieces of green PVC material coming up with the dirt.
Keller determined that it was a damaged sewer lateral, and she
instructed Pro Electric to move the excavation to a different
location in order to allow a sewer contractor to make repairs.


                                          8
                                                                            No.     2013AP2882



made    of    clay,    and     the    surrounding         soil    was    also     clay,     thus

making it unlikely that indicia of the damage would have been

apparent       among     the    material       the        auger    was    bringing          up.12

Clements stated in his affidavit that "[n]o employee of Pro

Electric ever reported to me, HNTB, or the general contractor

that any sewer lateral was struck during the installation of

SB2.        All Pro Electric employees were instructed that any such

incident would need to be reported immediately."

                               II.     PROCEDURAL HISTORY

       ¶13     On March 1, 2013, Petitioners sued Pro Electric in the

Waukesha County circuit court.                 Their complaint alleged that Pro

Electric       negligently           severed       the    sewer     lateral        and      then

completed       the    project       without       repairing      it.      The     complaint

further alleged that, by doing so, Pro Electric thereby caused

flooding and water damage to Petitioners' property, along with

monetary       losses,    inconvenience,            and    other    damages.           In      its

answer,       Pro     Electric        asserted       immunity       from        suit      as     a



       12
       Clements explained that the similarity of the materials
is significant because of how augering works.    An auger, he
testified,

       grinds and pulverizes the ground and slowly starts
       bringing dirt to the surface. If the sewer line would
       have been PVC we would have immediately saw that there
       was something there. As an auger augers it's pushing
       everything up, and it will push everything into any
       voids in the hole, so as you look in a hole you will
       not see a pipe or anything because it gets packed with
       dirt. They had no way of knowing. If it would have
       been a newer one, yes, we would have known right away.


                                               9
                                                                                 No.      2013AP2882



governmental        contractor.         The    court       held      a    summary         judgment

hearing on Pro Electric's motion on November 18, 2013.

       ¶14    In an oral ruling following the hearing, the circuit

court granted summary judgment in favor of Pro Electric, ruling

that it was immune from liability.                        The court concluded that,

"under any reasonable view of the evidence, DOT design choices

regarding the location and the depth of the traffic light caused

this accident here.          Those relevant design choices were made by

the    government."         The    court       did       not       consider       whether        the

Digger's      Hotline       statute,      Wis.        Stat.          § 182.0175,            imposed

additional duties on Pro Electric, because the court determined

that the statute did not apply.                     Therefore, the circuit court

granted       summary     judgment       to        Pro     Electric            and        dismissed

Petitioners' case.

       ¶15    The   court    of    appeals         affirmed,         concluding           that   Pro

Electric was immune from liability for any damages that resulted

from    severing      the    sewer      lateral.               The       court       of    appeals

determined that the "project design decision [of] where and how
to install the traffic light, as implemented by Pro Electric, is

entitled to immunity under Wis. Stat. § 893.80(4) 'because it

was    made     through      the    exercise          of       a     legislative,           quasi-

legislative,        judicial,      or     quasi-judicial                 function          of    the

governmental        entity.'"       Melchert,            unpublished           slip       op.,   ¶11

(quoting Showers Appraisals, LLC v. Musson Bros., 2013 WI 79,

¶34, 350 Wis. 2d 509, 835 N.W.2d 226).                         The court also examined

Petitioners'        allegation     that       Pro     Electric           was     negligent        in
"backfilling        the   hole     without         repairing          the      severed          sewer
                                              10
                                                                              No.      2013AP2882



lateral," concluding that the record "does not support a causal

connection        between           [Petitioners']            specific     allegations          of

negligence . . . and the alleged injury."                           Id., ¶¶12-13.

                                  III.    STANDARD OF REVIEW

      ¶16       We review a grant of summary judgment independently,

using the same methodology as the circuit court.                                  Oneida Cty.

Dep't      of   Soc.        Servs.       v.    Nicole    W.,     2007    WI      30,    ¶8,    299

Wis. 2d 637,          728    N.W.2d 652.              "The    judgment    sought       shall    be

rendered         if         the      pleadings,             depositions,         answers        to

interrogatories,             and    admissions         on     file,   together         with    the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law."                    Wis. Stat. § 802.08(2).

      ¶17       "We review questions of statutory interpretation and

application independently, but benefiting from the discussions

of   the    circuit         court    and       the    court    of   appeals."          State    v.

Grunke,     2008       WI    82,      ¶10,      311     Wis. 2d 439,       752    N.W.2d 769.

"[D]etermining              whether        governmental          immunity        exists        for
particular conduct requires the application of legal standards

to the facts found, which is also a question of law for our

independent review."               Showers, 350 Wis. 2d 509, ¶21.

                                         IV.    DISCUSSION

     A.    General Principles of Governmental Contractor Immunity

      ¶18       Our discussion begins with the longstanding principle

that a governmental entity is immune from liability for acts

done "in the exercise of its legislative or judicial or quasi-
legislative or quasi-judicial functions."                               Holytz v. City of
                                                 11
                                                                      No.        2013AP2882



Milwaukee,    17     Wis. 2d 26,        40,    115   N.W.2d 618       (1962).           The

legislature        has     codified      this    principle       in     Wis.        Stat.

§ 893.80(4).        Showers, 350 Wis. 2d 509, ¶24 (citing Coffey v.

City of Milwaukee, 74 Wis. 2d 526, 532, 247 N.W.2d 132 (1976)).

As we have recognized, immunity under § 893.80(4) "is available

to a governmental entity only for those governmental decisions

that are made as an exercise of 'legislative, quasi-legislative,

judicial      or     quasi-judicial           functions.'"            Showers,          350

Wis. 2d 509, ¶35.13         "Legislative and quasi-legislative functions

generally refer to those policy choices made in an official

capacity, e.g., when a governmental entity chooses one project

design over another."            Id., ¶26 (citing Estate of Lyons v. CNA

Ins., 207 Wis. 2d 446, 453, 558 N.W.2d 658 (Ct. App. 1996)).

      ¶19    It    is    also    well    established      that    a     governmental

entity's immunity may extend to private contractors acting as

agents of the governmental entity.                   Lyons, 207 Wis. 2d at 457-

58.   A contractor asserting governmental immunity must prove two

elements.         First,   the    contractor     must    show    that       it    was   an
"agent" of the governmental entity under "the Lyons test, i.e.,

whether     the    governmental       entity    approved     reasonably           precise

      13
       As we emphasized in Showers Appraisals, LLC v. Musson
Bros., 2013 WI 79, 350 Wis. 2d 509, 835 N.W.2d 226, "[a]lthough
some of our cases have equated § 893.80(4)'s 'legislative,
quasi-legislative, judicial or quasi-judicial' standard with the
term 'discretionary,' and although our decision is not intended
in any way to alter that standard," the statute is best
interpreted   "by  applying   the  legislature's   chosen  plain
language, rather than a judicial distillation thereof."     Id.,
¶35 (citations omitted).


                                          12
                                                                          No.     2013AP2882



specifications that the governmental contractor adhered to when

engaging in the conduct that caused the injury."                           Showers, 350

Wis. 2d 509, ¶37.14

      ¶20    Second,       "in        addition     to     satisfying        the           Lyons

test . . . a       contractor         asserting     immunity      must     be     able      to

demonstrate that the conduct for which immunity is sought was

the implementing of a governmental entity's decision made during

the   exercise      of    the    entity's      legislative,       quasi-legislative,

judicial, or quasi-judicial functions."                       Id., ¶45.         This is so

because     the     contractor's         immunity       "is     dependent        upon      the

immunity of the governmental act or decision that the agent was

implementing when it caused an injury."                       Id., ¶35.     If that act

or decision was made during the exercise of the governmental

entity's    legislative,         quasi-legislative,            judicial,        or   quasi-

judicial        functions,      the    governmental       entity's        immunity         may

extend to an agent implementing that act or decision.                           Id., ¶34.

      ¶21    For    a    private entity such as Pro Electric that is

contracting with a governmental entity, this is where immunity
ends.       A    contractor      is     not    immune    from     liability          if    the

governmental entity did not direct the injury-causing conduct


      14
        The decision in Estate of Lyons v. CNA Insurance, 207
Wis. 2d 446, 558 N.W.2d 658 (Ct. App. 1996), also considered a
contractor's independent "duty to the public [not to] withhold
information about dangers that the government might not know
about."   Id. at 457 (citing Boyle v. United Techs. Corp., 487
U.S. 500, 512-13 (1988)). However, Showers clarified that this
part of Lyons "does not bear on whether statutory agency is
present." Showers, 350 Wis. 2d 509, ¶37 n.15.


                                              13
                                                                              No.    2013AP2882



with reasonable precision in the exercise of its legislative,

quasi-legislative, judicial, or quasi-judicial functions.                                As we

explained in Showers, the DOT contractor in that case was not

immune from allegations of negligent construction work, in part

because the contractor had not demonstrated that the allegedly

negligent      acts    "were     the    implementation             of     a     governmental

entity's exercise of legislative, quasi-legislative, judicial,

or    quasi-judicial        functions."          Id.,    ¶54.            The     overarching

principle is that a "governmental contractor [is] entitled to

the    same    level    of     immunity    as     would       be        accorded      to    the

governmental entity had it been sued directly . . . ."                               Id., ¶31

(citing Lyons, 207 Wis. 2d at 454).

 B.    The Legislative or Quasi-Legislative Nature of Construction

                                 Design Decisions

       ¶22    Decisions      regarding     the        design       and        placement       of

individual        elements       incorporated          into        larger           government

construction projects have been held to be legislative or quasi-

legislative decisions.            For example, in Allstate Insurance v.
Metropolitan      Sewerage      Commission       of     County      of        Milwaukee,      80

Wis. 2d 10, 258 N.W.2d 148 (1977), a driver was injured in an

accident with a truck which was servicing a manhole located in

the   middle    of    the    street.      The    plaintiffs         claimed          that   the

relevant      governmental      entity     was    negligent             for     placing      the

manhole in that particular location, id. at 14, but the court

held that governmental immunity applied.                       "[T]he decisions of

the [governmental entity] in planning and designing the system
in    question,      including    the     placement       of       the        manhole,      were
                                          14
                                                                          No.      2013AP2882



legislative acts performed in response to its authority to plan

and construct sewer systems . . . ."                      Id. at 15-16 (footnote

omitted).        Similarly, "decisions concerning the adoption of a

waterworks system, the selection of the specific type of pipe,

the   placement     of   the     pipe    in    the     ground,     and    the      continued

existence of such pipe" are entitled to immunity.                                  Milwaukee

Metro. Sewerage Dist. v. City of Milwaukee, 2005 WI 8, ¶60, 277

Wis. 2d 635, 691 N.W.2d 658.                  It is, indeed, well settled that

"acts of designing, planning, and implementing are legislative

or quasi-legislative acts subject to immunity under [Wis. Stat.]

§ 893.80(4)."       Bostco LLC v. Milwaukee Metro. Sewerage Dist.,

2013 WI 78, ¶41 n.21, 350 Wis. 2d 554, 835 N.W.2d 160.

                         C.    Pro Electric's Immunity

      ¶23   We    now    apply    the        foregoing    principles          to    the   two

aspects     of    Pro    Electric's           conduct     that     allegedly         caused

Petitioners' damages:            (1) Pro Electric's conduct in severing

the sewer lateral, and (2) Pro Electric's conduct in backfilling

the excavation without inspecting the sewer lateral for damage
and   allowing      repairs      to     be     made,     pursuant        to   Wis.     Stat.

§ 182.0175(2)(am).        We address each allegation in turn.

1.    Pro Electric is Immune From Liability For Severing the Sewer

                                        Lateral

      ¶24   Pro Electric is immune from liability for severing the

sewer lateral, because the DOT Project Plan provided reasonably

precise specifications for Pro Electric's augering, Pro Electric

severed the sewer lateral by adhering to those specifications,
and   DOT   adopted      the   specifications           in   the    exercise         of   its
                                              15
                                                                                  No.       2013AP2882



legislative,         quasi-legislative,                 judicial,          or     quasi-judicial

functions.

       ¶25    Petitioners          conceded            at     oral     argument            that     the

specifications in DOT's Project Plan for Pro Electric's augering

were   reasonably          precise      and   that          Pro    Electric       complied         with

those specifications exactly.                      While we are not bound by the

concessions of the parties, see State v. Hunt, 2014 WI 102, ¶42

n.11, 360 Wis. 2d 576, 851 N.W.2d 434, we agree that a factual

basis exists for Petitioners' concessions.

       ¶26    As for reasonable specificity, DOT directed the exact

location      for     the        augering     using           measured          coordinates         and

specified the dimensions of the augering by directing that SB2

was to be constructed with a Type 10 base.                                      A Type 10 base

required      a     hole    with     particular             dimensions:           30       inches   in

diameter      and    14     feet    deep,     with          between    2    and       4    inches    of

concrete      exposed        above      ground.             These     dimensions            gave    Pro

Electric discretion of no more than two inches as to the depth

of   the     hole.         DOT   also    specified           the     method      of       excavation:
"Bases shall be excavated by use of a circular auger."                                      Clements

testified         that      this     was      a        precise        instruction,            because

variations among types of augers concern only the size, type of

teeth, or the kind of truck on which the auger is mounted;

otherwise, "[a]n auger's an auger."                           Given these facts and the

fact that Petitioners do not contest this point, we have no

difficulty concluding that DOT's specifications for the augering

were reasonably precise.


                                                  16
                                                                           No.     2013AP2882



      ¶27   Petitioners have also conceded that, when Pro Electric

augered the hole for the concrete base for SB2, Pro Electric

followed    DOT's     reasonably         precise       specifications         as    to     the

location and dimensions of the hole and the method of augering.

Although    Keller,      the    DOT-retained          engineer,      had    authority       to

change   the    location        of    SB2,    Pro     Electric    did      not.     As     the

circuit court concluded, Pro Electric "did what they were told

to do by the DOT.          In my opinion, there is no genuine issue of

material    fact    as     it    relates       to     that."      We    agree,      and     we

therefore      conclude        that     Pro     Electric       complied      with        DOT's

reasonably precise specifications as to the specific augering

activities that severed the sewer lateral.

      ¶28   Finally,       DOT        adopted       the   specifications           for     Pro

Electric's augering in the exercise of its legislative or quasi-

legislative functions.               The project at issue was governed by the

DOT Project Plan, which was prepared at DOT's direction and

approved by DOT prior to the start of the project.                           By providing

the final approval to the entire Project Plan, DOT thereby made
all   the   relevant       decisions          about    which     traffic      signals       to

replace,    where     to   put        them,    and     even    the     precise     size     of

concrete bases to use.

      ¶29   In Allstate, we concluded that "the decisions of the

[governmental entity] in planning and designing the system in

question,      including        the      placement        of     the     manhole,         were

legislative acts performed in response to its authority to plan

and construct sewer systems . . . ."                      Allstate, 80 Wis. 2d at
15-16 (footnote omitted).               Similarly, in choosing to approve the
                                              17
                                                                       No.    2013AP2882



Project Plan in this case, DOT was exercising its legislatively

delegated authority to "direct, undertake and expend state and

federal aid for planning, promotion and protection activities in

the     areas    of   highways,       motor     vehicles,      [and]     traffic    law

enforcement . . . ."         Wis. Stat. § 85.02(1).            The placement of a

traffic signal in a highway project is akin to the placement of

a manhole in a sewer system, and "[i]t is not for the court to

be judge or jury to 'second guess' [governmental entities] in

these       determinations      nor     to     find     they    are      liable     for

negligence."      Allstate, 80 Wis. 2d at 16.15

       ¶30     In light of the foregoing, we agree with the circuit

court and court of appeals and hold that Pro Electric severed

the sewer lateral as an agent implementing a legislative or

quasi-legislative DOT design decision.                  DOT——not Pro Electric——

made     the    decision   to     auger       that    particular       hole   in   that

particular place, and all of the evidence suggests that Pro

       15
       Petitioners argue that "DOT's directive was not the
injury-causing act; the injury-causing act was Pro Electric's
negligent severing of the sewer lateral through its performance
of construction work."     However, Petitioners have failed to
demonstrate a meaningful distinction between the two in this
case.    Petitioners concede that the DOT designs directed Pro
Electric to excavate using a circular auger to a precise depth
in a precise location, and neither side disputes the fact that
this is the conduct that severed the sewer lateral.      In this
situation, immunity depends not on the character of the
contractor's acts but "upon the immunity of the governmental act
or decision that the agent was implementing when it caused an
injury."     Showers, 350 Wis. 2d 509, ¶35 (emphasis added).
Therefore, our focus is properly on DOT's decision to adopt the
specifications that caused Pro Electric to sever the sewer
lateral.


                                          18
                                                                       No.    2013AP2882



Electric severed the sewer lateral not because of the manner in

which Pro Electric chose to do the augering, but simply because

the Project Plan directed Pro Electric as to exactly where and

how to auger.

  2.    Pro Electric Is Not Immune From Liability For Backfilling

         the Excavation Without Inspecting the Sewer Lateral

       ¶31   Petitioners' second allegation is that Pro Electric

negligently      backfilled        its   excavation      without      inspecting     the

sewer    lateral     for    damage       and    allowing   repairs       to   be   made,

despite having a statutory duty to do so.                        Petitioners argue

that, pursuant to Wis. Stat. § 182.0175(2)(am), Pro Electric had

an "independent statutory duty to inspect its excavation, to

ascertain if the sewer lateral had been or may have been severed

or damaged, and to refrain from backfilling its excavation until

an    inspection     was   conducted       and     all   necessary       repairs   were

completed."

       ¶32   Petitioners make two arguments as to why Pro Electric

may    not   enjoy      immunity    from       liability   for    this    allegation.
First, Petitioners argue that Pro Electric was not acting as

DOT's    agent     in    regard     to     its    compliance      with    Wis.     Stat.

§ 182.0175(2)(am) and instead was "solely responsible for the

means and methods of inspecting its excavation, ascertaining if

there was any damage, and refraining from backfilling until all

necessary repairs were completed."                   Second, Petitioners argue

that the duties imposed by § 182.0175(2)(am) do not implicate

legislative,       quasi-legislative,            judicial,       or   quasi-judicial
functions under our case law.
                                           19
                                                                           No.     2013AP2882



       ¶33     Pro Electric does not rebut these arguments.                            The DOT

Highway Work Proposal assigned responsibility to Pro Electric to

"[c]oordinate construction activities with a call to Digger's

Hotline or a direct call to the utilities that have facilities

in the area as required per statutes" and to "[u]se caution to

ensure the integrity of underground facilities."                                The Project

Plan did not provide reasonably precise specifications for how

to fulfill these responsibilities, and there would have been

ample room for Pro Electric's discretion if, for instance, it

had discovered a damaged sewer lateral during excavation.                                    A

"contractor         may    not    possess     such      control     over    the        alleged

injury-causing         action       and   still    be    considered        an    agent     for

purposes of governmental contractor immunity under Wis. Stat.

§ 893.80(4)."         Showers, 350 Wis. 2d 509, ¶51.

       ¶34     Therefore, Pro Electric was not acting as DOT’s agent

in this regard, and immunity would not shield Pro Electric from

liability.          Given this conclusion, there is no need to proceed

to   the     next    step    in   the     analysis      and   determine         whether    the
duties       imposed       by     Wis.    Stat.      § 182.0175(2)(am)            implicate

legislative,          quasi-legislative,           judicial,        or     quasi-judicial

functions.       We therefore do not decide that question.

       ¶35     For    these       reasons,     Pro      Electric     does        not     enjoy

governmental immunity for a failure to inspect the excavation to

look     for    the       severed     sewer    lateral        and    to    refrain        from

backfilling until repairs were made.                      But our discussion does

not end here.         Rather, we must now apply the traditional summary
judgment standards to the facts of the case.
                                              20
                                                                        No.     2013AP2882



                              D.     Summary Judgment

       ¶36    Summary   judgment       is       appropriate    if   "the      pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law."                                Wis. Stat.

§ 802.08(2).      "[A]ny doubts as to the existence of a genuine

issue of material fact are resolved against the moving party.

However, evidentiary facts set forth in the affidavits or other

proof   are    taken    as    true    by    a    court   if   not   contradicted       by

opposing affidavits or other proof."                     L.L.N. v. Clauder, 209

Wis. 2d 674, 684, 563 N.W.2d 434 (1997) (citations omitted).

       ¶37    In order for Petitioners to have a viable common-law

negligence      claim    against      Pro        Electric     for   backfilling       the

excavation without inspecting the sewer lateral for damage and

allowing repairs to be made, Petitioners must

       plead facts, which if proved true, would establish the
       following four elements: (1) the existence of a duty
       of care on the part of the defendant, (2) a breach of
       that duty of care, (3) a causal connection between the
       defendant's breach of the duty of care and the
       plaintiff's injury, and (4) actual loss or damage
       resulting from the [breach].
Brandenburg v. Briarwood Forestry Servs., LLC, 2014 WI 37, ¶6,

354    Wis. 2d 413,     847    N.W.2d 395         (quoting     Hoida,   Inc.     v.   M&I

Midstate Bank, 2006 WI 69, ¶23, 291 Wis. 2d 283, 717 N.W.2d 17).

  1.    Pro Electric's Duties under Wis. Stat. § 182.0175(2)(am)

       ¶38    As to the element of duty, generally "every person is
subject to a duty to exercise ordinary care in all of his or her


                                            21
                                                                             No.    2013AP2882



activities."          Id., ¶7 (quoting Behrendt v. Gulf Underwriters

Ins., 2009 WI 71, ¶3, 318 Wis. 2d 622, 768 N.W.2d 568).                              In this

case,      we   asked   the    parties     to    brief          the   relevance      of   the

Digger's        Hotline        statute,         in        particular         Wis.      Stat.

§ 182.0175(2), including a discussion of whether the facts in

the record demonstrate compliance with the statute.                                 Although

the parties disagree as to whether Pro Electric complied with

§ 182.0175(2)(am),         neither        has        disputed         the    notion       that

demonstrating noncompliance with § 182.0175(2)(am) is essential

to    Petitioners'      claim      that    Pro       Electric         was    negligent     in

backfilling the excavation without inspecting the sewer lateral

for   damage      and   allowing    repairs          to    be    made.       Pro    Electric

conceded         at     oral      argument            that        noncompliance           with

§ 182.0175(2)(am)         would     support           a    negligence         claim,       and

Petitioners have not presented any argument as to how the duty

of ordinary care in regard to the specifically alleged negligent

conduct         would     differ      from           the        duties       imposed       by

§ 182.0175(2)(am).16            Therefore,           we    assume      for    purposes      of

      16
       Petitioners allege in their Second Amended Complaint that
"it was obvious to [Pro Electric's] workers at the time that
they were drilling through a sewer lateral," and that Pro
Electric was therefore negligent when it "proceeded with the
installation of the light pole without warning any of the
occupants of the building that the sewer lateral was severed nor
did they take remedial action to repair or reroute the sewer
lateral around the pole."    In their briefs before this court,
Petitioners characterize these allegations solely in terms of
the duties imposed by Wis. Stat. § 182.0175(2)(am), arguing that
Pro Electric had an "independent statutory duty to inspect its
excavation, to ascertain if the sewer lateral had been or may
have been severed or damaged, and to refrain from backfilling
                                                     (continued)
                                           22
                                                                    No.    2013AP2882



deciding this case that Pro Electric's duty of care under the

circumstances      here     is    coextensive    with     the     requirements     of

§ 182.0175(2)(am).

       ¶39    Subsection (2)(am) is titled "Excavation notice" and

begins by providing that an excavator shall "[p]rovide advance

notice [to Digger's Hotline] not less than 3 working days before

the     start     of      nonemergency        excavation."            Wis.       Stat.

§ 182.0175(2)(am)1.           Subsection      (2)(am)     also     requires      that,

while excavating, the excavator must maintain minimum clearances

around any "marking for an unexposed transmission facility that

is marked under sub. (2m)," though it may reduce that clearance

"[w]hen the underground transmission facility becomes exposed or

if     the      transmission         facility        is     already       exposed."

§ 182.0175(2)(am)3.              Additionally,   after      the    excavation       is

complete, the excavator must, "[b]efore backfilling, inspect all

transmission facilities exposed during excavation to ascertain

if    the    transmission    facilities       have   been   or     may    have   been

struck, damaged, dislocated or disrupted," and shall "[r]efrain
from backfilling an excavation until an inspection is conducted

and any necessary repairs have been made by the owner of the

transmission facility."           § 182.0175(2)(am)6.-6m.

      2.     There Is No Issue of Material Fact As To Whether Pro

            Electric Complied With Its Duties Under Wis. Stat.

                                 § 182.0175(2)(am)

its excavation until an inspection was conducted                           and    all
necessary repairs were completed" (emphasis added).


                                         23
                                                                     No.   2013AP2882



      ¶40    The undisputed facts in the record establish that Pro

Electric      complied      with      its        duties     under     Wis.      Stat.

§ 182.0175(2)(am).          There     is    no    dispute    that    Pro     Electric

contacted Digger's Hotline at least three days before beginning

excavation.      Nor is there any evidence to indicate the presence

of any markings indicating that the sewer lateral was in the way

of the excavation.         The statutes clearly impose the duty to mark

buried      transmission     facilities——including           sewer    laterals——on

their    owners,    not     on   an   excavator.            § 182.0175(2m)(a)(2).

Nothing in the record permits a reasonable inference that the

presence of the sewer lateral was anything other than a surprise

to all involved.

      ¶41    Further, there are no facts from which it could be

inferred that the sewer lateral was a "transmission facilit[y]

exposed during excavation," triggering Pro Electric's duty to

inspect it for damage and refrain from backfilling until repairs

could be made.        Wis. Stat. § 182.0175(2)(am)6.-6m.                     Clements

explained in his deposition that augering generally pulverizes
and grinds the material together, making it highly unlikely that

pieces of a clay pipe would be identifiable in clay soil.                         He

testified that when Pro Electric hit a different sewer lateral

on a previous excavation, Pro Electric noticed it because pieces

of green PVC material were visible amid the soil that was coming

up.     But here, both the buried sewer lateral and the surrounding

soil consisted of clay-colored material.                  Furthermore, the hole

was relatively narrow, being 14 feet deep while only 30 inches
wide.     Augering in this situation, Clements stated, generally
                                           24
                                                                      No.   2013AP2882



"creates a situation where the technician operating the auger

has no ability to see into the hole which is being augered."

The lateral here could not have been open to view, because of

the way that an auger typically "will push everything into any

voids in the hole, so as you look in a hole you will not see a

pipe or anything because                [the hole]    gets packed with dirt."

Clements further stated that, although Keller was supervising

Pro Electric's work and one of Pro Electric's employees was

assigned to monitor the auger and periodically clean it with a

shovel, no one reported seeing any indication that they had hit

a sewer lateral.

    ¶42    Petitioners do not dispute these facts except to argue

that, because Clements was not present at the job site, his

deposition cannot "conclusively establish[] that Pro Electric

inspected its excavation, ascertained if the sewer lateral had

been or may have been severed or damaged, and refrained from

backfilling       its     excavation . . . as        required    by     Wis.      Stat.

§ 182.0175(2)(am)."             However, the statute does not require Pro
Electric     to        inspect    its    excavation;    rather,        it    requires

inspection        of     transmission      facilities    exposed        during      the

excavation.            Wis.     Stat.   § 182.0175(2)(am)6.-6m.             The    only

evidence Petitioners produced in this regard was a photograph

taken   after     the     fact,    which   depicted    wider    excavations       done

later to repair the sewer lateral and in no way represented that

the sewer lateral would have been exposed to Pro Electric at the

time of augering.             A party opposing summary judgment "must show,
by affidavit or other proof, the existence of disputed material
                                           25
                                                                                   No.        2013AP2882



facts     or     undisputed         material          facts        from     which        reasonable

alternative       inferences         may       be     drawn       that    are     sufficient          to

entitle the opposing party to a trial."                            Clauder, 209 Wis. 2d at

683.         Petitioners        have      not        met    this        burden,     because          the

undisputed material facts they have presented do not support a

reasonable          inference                 that          Pro          Electric             violated

§ 182.0175(2)(am).

       ¶43      Therefore, we hold that Petitioner has not identified

any material fact supporting a reasonable inference that Pro

Electric       failed     to    comply        with     its      duties      under        Wis.       Stat.

§ 182.0175(2)(am).             Pro Electric did what it was required to do

under     the     statute,          and       based        on     the    record      before          us,

Petitioners'       attempts         to    suggest          that    the     sewer    lateral          was

exposed to Pro Electric during the excavation amount to mere

speculation.         Pro       Electric        is     therefore          entitled        to    summary

judgment.

                                         V.    CONCLUSION

       ¶44     We hold that Pro Electric is immune from liability for
Petitioners' allegations that it was negligent in severing the

sewer lateral, and we hold that Pro Electric is entitled to

summary        judgment        on    Petitioners'               allegation        that         it     was

negligent in backfilling the excavation without inspecting the

sewer   lateral         for     damage        and     allowing          repairs     to        be    made

pursuant to Wis. Stat. § 182.0175(2)(am).

       ¶45     Pro Electric is immune from liability for severing the

sewer lateral, because it acted in accordance with reasonably
precise design specifications adopted by a governmental entity
                                                 26
                                                                  No.     2013AP2882



in the exercise of its legislative, quasi-legislative, judicial,

or quasi-judicial functions.          At the same time, Pro Electric is

not immune from liability for backfilling without inspecting the

sewer lateral pursuant to Wis. Stat. § 182.0175(2)(am), because

DOT did not provide Pro Electric with precise specifications for

inspecting     damaged    utilities    before      backfilling        pursuant    to

§ 182.0175(2)(am),       so   Pro   Electric     was    not   DOT's     agent    with

regard   to   these   duties.       Ultimately,        however   we     affirm    the

circuit court's grant of summary judgment on the factual record

before us.      We do so because the undisputed material facts do

not support a reasonable inference that Pro Electric failed to

comply with its duties in § 182.0175(2)(am).                  For these reasons,

we affirm the decision of the court of appeals.

    By   the    Court.—The     decision     of   the    court    of     appeals   is

affirmed.




                                       27
                                                                            No.       2013AP2882.ssa


       ¶46       SHIRLEY      S.    ABRAHAMSON,          J.     (concurring).                I    agree

that the decision of the court of appeals should be affirmed.                                           I

would affirm the decision, however, by dismissing the petition

for review as having been improvidently granted.

       ¶47       The court should dismiss the petition as improvidently

granted because, as the majority opinion explains at length, the

two    issues        the   parties        raised       were    decided     by    the     court         of

appeals         consistently        with    Showers       Appraisals,           LLC     v.       Musson

Bros., Inc., 2013 WI 79, 350 Wis. 2d 509, 835 N.W.2d 226, and

Estate of Lyons v. CNA Insurance Companies, 207 Wis. 2d 446, 558

N.W.2d 658 (Ct. App. 1996).1                    The majority opinion should not be

read       as    deviating         from    Showers       and    Lyons      or     changing             our

governmental contractor immunity law in any way.

       ¶48       A    third   issue       was   directed        to   the    parties              in   the

court's order granting the petition for review.                                       The parties

were directed to address whether the Diggers Hotline statute,

Wis. Stat. § 182.0175(2), creates a ministerial duty, and to

discuss the relevance of the statute to the case, whether the
facts in the record demonstrate compliance with the statute, and

if so, how.            Justices Ann Walsh Bradley and Annette K. Ziegler

concurred        in    this    order,       expressing         their     concern        that          this


       1
           The parties raised two issues for this court to address:

       Was Pro Electric Contractors acting as a governmental
       agent as that term is used in Wis. Stat. § 893.80(4)?

       Was the alleged injurious conduct caused by the
       implementation of a government decision for which
       immunity is available under Wis. Stat. § 893.80(4)?


                                                   1
                                                                       No.    2013AP2882.ssa


third issue "could place this court in the role of fact-finder."

Their concern proved prescient.

    ¶49     With regard to this third issue, the majority opinion

recites     and    applies      well-established           principles         of   summary

judgment law, and then declares that no issue of material fact

exists regarding whether Pro Electric complied with its duties

under Wis. Stat. § 182.0175(2).

    ¶50     My    final       comment    on        dismissal    regards       issues    that

members    of     the   court     have        raised    previously       in    government

immunity    cases,      but    that     are    not     raised   or    answered     by    the

parties or the court in the instant case:                            Should the court

revisit    the    interpretation         of     Wis.    Stat.    § 893.80?         Revisit

Wisconsin       case    law    defining        legislative,          quasi-legislative,

judicial, and quasi-judicial functions?                        And revisit Holytz v.

City of Milwaukee, 17 Wis. 2d 26, 115 N.W.2d 618 (1962)?2                              These

issues are not before the court and should not be decided in the

instant case.       We should not bypass the adversary process.3

    2
       See Bostco LLC v. Milwaukee Metro. Sewage Dist., 2013 WI
78, ¶¶131-138, 350 Wis. 2d 554, 835 N.W.2d 160 (Abrahamson,
C.J., dissenting); Nicholas J. Bullard, Comment, Pushing the
Reset Button on Wisconsin's Governmental Immunity Doctrine, 2014
Wis. L. Rev. 801.
    3
       "As various members of this court have said, we should not
'reach out and decide issues' that were not presented to the
court by the parties."      Dairyland Greyhound Park, Inc., v.
Doyle, 2006 WI 107, ¶335, 295 Wis. 2d 1, 719 N.W.2d 408
(Roggensack, J., concurring in part and dissenting in part)
(quoting Town of Beloit v. Cty. of Rock, 2003 WI 8, ¶72, 259
Wis. 2d 37, 657 N.W.2d 344 (Abrahamson, C.J., dissenting)). See
also State v. Thompson, 2012 WI 90, ¶¶9, 57, 342 Wis. 2d 674,
680, 695, 818 N.W.2d 904 (declaring that the court should not
decide issues that are not briefed).

                                                                              (continued)
                                               2
                                                                 No.   2013AP2882.ssa


     ¶51   Because   the    majority       opinion   does    not       in   any   way

develop the law of the state, which is the function of this

court,4    the   petition    for   review       should      be     dismissed      as

improvidently granted.




     The United States Supreme Court has often explained the
fundamental importance of the adversarial presentation of
issues. See, e.g., Penson v. Ohio, 488 U.S. 75, 84 (1988); Polk
Cty. v. Dodson, 454 U.S. 312, 318 (1981); Mackey v. Montrym, 443
U.S. 1, 13 (1979).
     4
       Wis. Stat. § (Rule) 809.62(1r); State v. Moeck, 2005 WI
57, ¶94, 280 Wis. 2d 277, 314, 695 N.W.2d 783, 802 (Prosser, J.,
dissenting) ("The [Wisconsin] supreme court is a law-defining,
law-developing court.") (citing Cook v. Cook, 208 Wis. 2d 166,
189, 560 N.W.2d 246 (1997)).


                                       3
                                                                         No.    2013AP2882.rgb


       ¶52        REBECCA GRASSL BRADLEY, J.               (dissenting).          When this

court abrogated the common law doctrine of sweeping governmental

immunity in          Holytz v. City of Milwaukee, 17 Wis. 2d 26, 115

N.W.2d 618         (1962),     it   lamented      that   "[t]he     rules        surrounding

municipal tort immunity have resulted in . . . highly artificial

judicial distinctions."               Id. at 32.         More than a half century

later, "artificial judicial distinctions" once again pervade our

governmental         immunity       cases,    and    the    majority           overlooks     an

opportunity          to   fix       this   creeping        error.          Although         the

legislature grants immunity to certain governmental entities and

their agents only "for acts done in the exercise of legislative,

quasi-legislative, judicial, or quasi-judicial functions," Wis.

Stat.      § 893.80(4)       (2015-16),1     the    majority      opinion         leaves     in

place      a   judicial      distortion      of   this     statutory       language        that

instead ties immunity to a "discretionary" versus "ministerial

duty" test invented by the judiciary.                       The court supplants the

legislature's          textually       limited      immunity        in     favor      of     an

expansive interpretation of a doctrine long ago abolished but
nevertheless repeatedly resurrected by this court's problematic

case       law.      Because    the    majority     opinion     perpetuates          a     non-

textual interpretation of § 893.80(4), I respectfully dissent.

Further, because a genuine issue of material fact exists as to

whether Pro Electric inspected the hole before filling it, I

would reverse the court of appeals' decision                             and remand for

further proceedings.

       1
       All subsequent references to the Wisconsin Statutes are to
the 2015-16 version unless otherwise indicated.


                                              1
                                                                   No.   2013AP2882.rgb


                                            I

       ¶53    The Holytz court unsparingly criticized governmental

immunity, explaining that the doctrine's "origin seems to be

found in the ancient and fallacious notion that the king can do

no wrong."          17 Wis. 2d at 33 (internal quotation mark omitted)

(quoting Britten v. City of Eau Claire, 260 Wis. 382, 386, 51

N.W.2d 30 (1952)). For decades before Holytz, multiple courts

and scholars foreshadowed the Holytz court's critique.                       Almost a

century       ago,    Justice    Wanamaker      of    the   Ohio     Supreme    Court

observed that governmental immunity "has been shot to death on

so many different battlefields that it would seem utter folly

now to resurrect it."            Fowler v. City of Cleveland, 126 N.E. 72,

77 (Ohio 1919) (Wanamaker, J., concurring).                    More than 70 years

ago, the New Mexico Supreme Court exclaimed:

       It is almost incredible that in this modern age of
       comparative sociological enlightenment, and in a
       republic, the medieval absolutism supposed to be
       implicit in the maxim, "the King can do no wrong",
       should exempt the various branches of the government
       from liability for their torts, and that the entire
       burden of damage resulting from the wrongful acts of
       the government should be imposed upon the single
       individual who suffers the     injury, rather than
       distributed among the entire community constituting
       the government, where it could be borne without
       hardship upon any individual, and where it justly
       belongs.
Barker v. City of Santa Fe, 1943-NMSC-012, ¶11, 136 P.2d 480

(internal quotation mark omitted) (quoting Annotation, 75 A.L.R.

1196   (1931)).         Later,    the     Florida    Supreme     Court   determined:

"[T]he time has arrived to declare this doctrine [anachronistic]
not    only    to    our   system    of    justice    but   to     our   traditional


                                            2
                                                                 No.   2013AP2882.rgb


concepts of democratic government."               Hargrove v. Town of Cocoa

Beach, 96 So. 2d 130, 132 (Fla. 1957).                 Joining other courts in

retracting     an    antiquated     common    law        doctrine,     this    court

unequivocally       held,   "[H]enceforward,       so     far    as    governmental

responsibility for torts is concerned, the rule is liability——

the exception is immunity."         Holytz, 17 Wis. 2d           at 39.

     ¶54     Mindful of its role under Wisconsin's constitutional

structure, this court acknowledged that, "[i]f the legislature

deems   it   better    public     policy,    it    is,    of    course,      free   to

reinstate immunity."        Id. at 40.       This court also explained the

scope of its abrogation:           "Our decision does not broaden the

government's obligation so as to make it responsible for all

harms to others; it is only as to those harms which are torts

that governmental bodies are to be liable by reason of this

decision."     Id. at 39-40 (emphasis added).                  Specifically, this

court added that its decision should not "be interpreted as

imposing liability on a governmental body in the exercise of its

legislative or judicial or quasi-legislative or quasi-judicial
functions."    Id. at 40 (citing Hargrove, 96 So. 2d at 133).

     ¶55     A year later, the legislature responded by enacting an

exception to liability echoing the language in Holytz, granting

immunity only "for acts done in the exercise of legislative,

quasi-legislative, judicial or quasi-judicial functions."                        Laws

of   1963,    ch. 198,      § 331.43(3).          As     amended,      the    current

statutory language remains substantially similar:

     No suit may be brought against any volunteer fire
     company    organized    under   ch. 213,   political
     corporation, governmental subdivision or any agency
     thereof for the intentional torts of its officers,
                                3
                                                              No.    2013AP2882.rgb

     officials, agents or employees nor may any suit be
     brought against such corporation, subdivision or
     agency or volunteer fire company or against its
     officers, officials, agents or employees for acts done
     in the exercise of legislative, quasi-legislative,
     judicial or quasi-judicial functions.
Wis. Stat. § 893.80(4) (emphasis added).

     ¶56     Over     time,   however,      this    court's     decisions       in

governmental immunity cases have enlarged the limited exception

to liability first articulated in Holytz and, importantly, later

adopted by the legislature.           Recently, the court described the

current state of Wisconsin law:

     The court has interpreted the words "legislative,
     quasi-legislative,     judicial    or     quasi-judicial
     functions" in Wis. Stat. § 893.80(4) to be synonymous
     with the word "discretionary."          If an act is
     discretionary, then governmental immunity provided by
     Wis. Stat. § 893.80(4) applies. There is no immunity,
     however,   for    liability    associated    with   "the
     performance of ministerial duties imposed by law."
Legue v. City of Racine, 2014 WI 92, ¶42, 357 Wis. 2d 250, 849

N.W.2d 837 (footnote omitted) (first citing Lister v. Bd. of

Regents,     72     Wis. 2d 282,    301,    240    N.W.2d 610       (1976);   then

quoting Brown v. Acuity, 2013 WI 60, ¶42, 348 Wis. 2d 603, 833

N.W.2d 96).2        The majority does not disturb that interpretation,
explaining     that,     although    Wis.   Stat.     § 893.80(4)       "is   best


     2
       For in-depth discussion of the governmental immunity
doctrine's evolution since Holytz, see generally Legue v. City
of Racine, 2014 WI 92, ¶¶35-43, 357 Wis. 2d 250, 849 N.W.2d 837;
Bostco LLC v. Milwaukee Metro. Sewerage Dist., 2013 WI 78, 350
Wis. 2d 554, 835 N.W.2d 160 (Gableman, J., concurring); Umansky
v. ABC Ins. Co., 2009 WI 82, 319 Wis. 2d 622, 769 N.W.2d 1
(Prosser, J., concurring); Willow Creek Ranch, L.L.C. v. Town of
Shelby, 2000 WI 56, ¶¶60-99, 235 Wis. 2d 409, 611 N.W.2d 693
(Prosser, J., dissenting).


                                       4
                                                                          No.   2013AP2882.rgb


interpreted    'by     applying           the        legislature's            chosen     plain

language,    rather   than     a    judicial         distillation          thereof,'"        the

court's   "decision    is     not    intended         in     any    way    to    alter    [the

'discretionary'] standard."               Majority op., ¶19 n.13 (internal

quotation    mark    omitted)       (quoting         Showers       Appraisals,         LLC    v.

Musson Bros., 2013 WI 79, ¶35, 350 Wis. 2d 509, 835 N.W.2d 226).

    ¶57     Criticism of this court's interpretation of Wis. Stat.

§ 893.80(4) is well-documented in recent cases and need not be

repeated at length.           See, e.g.,             Legue, 357 Wis. 2d 250, ¶43

("The court's explication and application of the doctrine of

governmental    immunity      under       Wis.       Stat.     § 893.80(4)         has    come

under increasing criticism by members of the court."); Bostco

LLC v. Milwaukee Metro. Sewerage Dist., 2013 WI 78, ¶103, 350

Wis. 2d 554, 835 N.W.2d 160 (Gableman, J., concurring) ("[T]his

court continues to apply a series of doctrines that have no

connection     to      the         text     of         the         municipal        immunity

statute . . . or      our     decision          to    abrogate          all     governmental

immunity in Holytz . . . ."); Umansky v. ABC Ins. Co., 2009 WI
82, ¶78, 319 Wis. 2d 622, 769 N.W.2d 1 (Prosser, J., concurring)

("So far as government responsibility for torts is concerned,

immunity has become the rule and liability has become the rare

exception.     Justice       has    been    confined          to    a   crawl     space      too

narrow for most tort victims to fit."); Scott v. Savers Prop. &

Cas. Ins. Co., 2003 WI 60, ¶79, 262 Wis. 2d 127, 663 N.W.2d 715

(Prosser, J., dissenting) ("In effect, this methodology has made

the rule become immunity——the exception, liability.").



                                            5
                                                                         No.       2013AP2882.rgb


     ¶58    Justice      Gableman's         concurrence        in        Bostco          LLC     v.

Milwaukee       Metropolitan    Sewerage         District,          2013       WI      78,      350

Wis. 2d 554,      835    N.W.2d 160,        stands    out     among        the        critiques

because it offers an alternative interpretation of Wis. Stat.

§ 893.80(4).       The Bostco concurrence advocates "adopt[ing] the

'planning-operational          distinction'             to         determine             whether

governmental        action      is      'legislative,               quasi-legislative,

judicial, or quasi-judicial.'"                  350 Wis. 2d 554, ¶103.                         That

approach    "grants      immunity      only      to     upper-level             legislative,

judicial,       executive    and     administrative           policy           and     planning

decisions rather than to any decision that might be made."                                      Id.

(emphasis       added)   (quoting      18    Eugene      McQuillin,             The      Law     of

Municipal       Corporations         § 53:16,      at        236     (3d           ed.       2013)

[hereinafter        McQuillin]).             Compared         to         the         prevailing

interpretation of Wis. Stat. § 893.80(4) as granting immunity to

"discretionary" acts, the planning-operational distinction comes

closer     to    narrowing     the     field     of     what        this       court         deems

"legislative,       quasi-legislative,           judicial           or     quasi-judicial
functions."3       Using the planning-operational distinction as a

definition of the statutory phrase, however, suffers from the

same shortcoming that afflicts the court's current approach:                                     it

replaces    the    legislature's       chosen     language          with       a     judicially

manufactured standard.


     3
       For  further   discussion   of  the   planning-operational
distinction in the context of Wisconsin law, see also Nicholas
J. Bullard, Comment, Pushing the Reset Button on Wisconsin's
Governmental Immunity Doctrine, 2014 Wis. L. Rev. 801, 824-28.


                                            6
                                                                        No.      2013AP2882.rgb


       ¶59       Rather than layering the court's favored standard over

the statutory text——or simply asserting that a particular action

is    "legislative         or    quasi-legislative,"           as    the    majority       does

here——the appropriate interpretive tool is to critically assess

the        original     meaning       of     "legislative,            quasi-legislative,

judicial or quasi-judicial functions."4                        The specific language

chosen by the legislature in Wis. Stat. § 893.80(4) parallels

the    exception        to      liability    crafted      by     this      court's       Holytz

opinion,      which     cited      Hargrove    v.   Cocoa       Beach,      96    So. 2d 130

(Fla. 1957), when introducing into Wisconsin law an exception

for    acts       pursuant       to   "legislative        or        judicial      or     quasi-

legislative or quasi judicial functions."                       Holytz, 17 Wis. 2d at

40.    In Hargrove, the Florida Supreme Court also stopped short

of absolutely abrogating common law immunity:

       We think it advisable to protect our conclusion
       against any interpretation that would impose liability
       on the municipality in the exercise of legislative or
       judicial, or quasi-legislative or quasi-judicial,
       functions as illustrated in such cases as Elrod v.
       City of Daytona Beach, 180 So. 378; and Akin v. City
       of Miami, Fla.1953, 65 So.2d 54.
Hargrove, 96 So. 2d at 133 (citations omitted).

       ¶60       Careful     review   of    the   two    cases       cited     in      Hargrove

clarifies        that   the      Florida    Supreme      Court       sought    to      preserve

immunity for a narrowly tailored set of governmental functions

bearing      a    particular       legislative      or    judicial         character.        In

Elrod v. City of Daytona Beach, 180 So. 378 (Fla. 1938), the

       4
       State ex rel. Kalal v. Circuit Court for Dane County, 2004
WI 58, ¶¶44-52, 271 Wis. 2d 633, 681 N.W.2d 110, outlines the
principles of statutory interpretation.


                                              7
                                                                             No.    2013AP2882.rgb


Florida Supreme Court upheld a city's immunity in a suit by a

traveling salesman who sought damages resulting from his arrest

for violating an allegedly unconstitutional ordinance.                                        Id. at

378-79.      The court explained that "the action of the city in

adopting     the      ordinance         in    question           was . . . a            legislative

act . . . .        For       errors    of    judgment        in      the    exercise       of    such

powers the cities are not liable . . . ."                                 Id. at 379 (quoting

Trescott v. City of Waterloo, 26 F. 592, 594 (C.C.N.D. Iowa

1885), which cited Fowle v. Common Council of Alexandria, 28

U.S. (3 Pet.) 398 (1830)).

       ¶61   Likewise, in Akin v. City of Miami, 65 So. 2d 54 (Fla.

1953), the Florida Supreme Court upheld a city's immunity in a

suit seeking damages resulting from its denial of a building

permit,      explaining           that,       "inasmuch              as    the     granting        or

withholding     of       a    building       permit     by       a    municipality         was   the

exercise of a purely governmental function, the city could not

be held liable in a tort action for damages for the wrongful

refusal to issue such a permit."                            Id. at 55.             Immunity for
enactment of an ordinance, as in Elrod, implicates actions with

uniquely legislative character, while immunity for a decision to

deny    a    permit      after        applying        law    to       facts,       as    in     Akin,

implicates action of a more judicial nature.

       ¶62   The     legislative            and   judicial            actions      immunized       in

Elrod and Akin align well with the ordinary meaning of the words

found in Wis. Stat. § 893.80(4).                            A "function" refers to an

"[a]ctivity     that         is   appropriate         to     a    particular        business       or
profession."          Function, Black's Law Dictionary 787 (10th ed.

                                                  8
                                                                No.   2013AP2882.rgb


2014)    [hereinafter      Black's];    see    also    The   American         Heritage

Dictionary     of    the    English     Language       710     (5th      ed.     2011)

[hereinafter American Heritage] (defining "function" as "[t]he

action or purpose for which a person or thing is suited or

employed").         "Legislative"      means        "[o]f,   relating          to,    or

involving lawmaking or the power to enact laws; concerned with

making    laws."           Legislative,       Black's,       supra,      at      1039.

"Judicial," in turn, means "[o]f, relating to, or involving a

judgment."      Judicial, id. at 974.               The prefix "quasi" means

"[s]eemingly    but       not   actually;      in    some    sense    or       degree;

resembling; nearly."        Quasi, id. at 1439.5

    ¶63     Taken   together,      these      definitions      suggest     that      the

phrase    "legislative,         quasi-legislative,       judicial        or     quasi-

judicial functions" grants immunity to the entities listed in

Wis. Stat. § 893.80(4) only for actions pertaining to making or

enacting laws, actions involving an exercise of judgment in an

adjudicative sense, or actions otherwise resembling lawmaking or

adjudication.        Essentially,      the     statutory     text     contemplates
immunity for the enumerated entities and their agents within the

limited    sphere    of    authority    by     which    government       makes       and

adjudicates     law.        Toward     that     end,    this     court        properly

recognizes that "[t]he purpose of [governmental] immunity is to

ensure that courts refuse to pass judgment on policy decisions

    5
       See also Quasi-legislative, Black's Law Dictionary 1440
(10th ed. 2014) ("(Of an act, function, etc.) not purely
legislative in nature . . . ."); Quasi-judicial, id. ("Of,
relating to, or involving an executive or administrative
official's adjudicative acts.").


                                        9
                                                                       No.      2013AP2882.rgb


in the province of coordinate branches of government, if such a

policy     decision,       consciously        balancing      risks     and      advantages,

took place."          Legue, 357 Wis. 2d 250, ¶40 (second alteration in

original) (quoting Scarpaci v. Milwaukee Cty., 96 Wis. 2d 663,

687, 292 N.W.2d 816 (1980)).6                   Returning to an interpretation

tethered to the text of Wis. Stat. § 893.80(4) would safeguard

the   separation         of    powers   among       the     branches       of    government

without shifting to innocent victims the burden of losses caused

by government actors and agents.

      ¶64       The    planning-operational           distinction,           suggested     by

Justice Gableman in Bostco, seeks to restore some limitations on

immunity,        inching       closer    to     the       actual    text        Wis.   Stat.

§ 893.80(4): "[A] decision to adopt (or not adopt) a certain

policy would be shielded by immunity, but the implementation of

the   policy      would       be   subject    to   traditional       tort       standards."

Bostco,     350        Wis. 2d 554,      ¶112      (Gableman,        J.,        concurring).

Although     the      discretionary-ministerial             distinction          purportedly

arose     out    of    similar      "concerns      over    courts    interfering         with
other branches of government," 18 McQuillin, supra, § 53:4, at

168-69,     it        inevitably      regressed       from    protecting           political

decisions       to    immunizing      the    destruction      of    private        property.


      6
       One commentator similarly described immunity's purpose:
"[P]ublic   policy   justifies applying   immunity   where  the
challenged government action is of a policymaking character——
involving social, economic, or political judgments——and where
the government action is best monitored through the political
process rather than through tort actions."     Linda M. Annoye,
Comment, Revising Wisconsin's Government Immunity Doctrine, 88
Marq. L. Rev. 971, 981 (2005).


                                              10
                                                              No.     2013AP2882.rgb


Because    both   tests   substitute,        by    judicial   fiat,     a   grossly

circumscribed limit on government immunity undetectable in the

language    actually      chosen   by        the    legislature,      neither      is

compatible with the comparatively narrow governmental immunity

actually found in the text of Wis. Stat. § 893.80(4).7

     ¶65    Restoring an interpretation of Wis. Stat. § 893.80(4)

properly grounded in that section's text would bring coherence

and predictability to our governmental immunity jurisprudence.

If a municipality acts in a formal capacity pursuant to its

powers derived from the State, it might reasonably be immune

from liability caused by, for example, an ordinance declared

unconstitutional or a decision to deny a permit.                      Critically,

immunity    would   no    longer   attach      to    negligent     actions    by    a

     7
       The "guided balancing test" proposed by Andrea Dudding,
Comment, Reining in Municipalities: How to Tame the Municipal
Immunity Monster in Wisconsin, 2004 Wis. L. Rev. 1741, would
similarly depart inappropriately from the text of Wis. Stat.
§ 893.80(4).    Engineering a balancing test risks replacing
predictable rules of law with the will or whim of the court:

     [A]t the point where an appellate judge says that the
     remaining issue must be decided on the basis of the
     totality of the circumstances, or by a balancing of
     all the factors involved, he begins to resemble a
     finder of fact more than a determiner of law.       To
     reach such a stage is, in a way, a regrettable
     concession of defeat——an acknowledgment that we have
     passed the point where "law," properly speaking, has
     any    further     application. . . . [E]quality    of
     treatment is difficult to demonstrate and, in a multi-
     tiered   judicial   system,   impossible  to  achieve;
     predictability is destroyed; judicial arbitrariness is
     facilitated . . . .

Antonin Scalia, Essay, The Rule of Law as a Law of Rules, 56 U.
Chi. L. Rev. 1175, 1175-82 (1989).


                                        11
                                                         No.   2013AP2882.rgb


government actor (or agent) disconnected from the government's

truly     legislative,     quasi-legislative,      judicial,    or   quasi-

judicial    functions.       Characterizing     the   installation    of     a

traffic light pole as a legislative or quasi-legislative act is

the   latest   absurdity    generated   by   the   misapplication    of    the

governmental immunity doctrine.8        See Scott, 262 Wis. 2d 127, ¶82

      8
       Because it conflates legislative and quasi-legislative
decision-making with execution of a construction project plan,
the majority mistakenly concludes that Pro Electric can be
immune from liability for severing the sewer lateral. Majority
op., ¶¶28-30.    The majority reaches this conclusion based on
Allstate Insurance Co. v. Metropolitan Sewerage Commission of
Milwaukee County, 80 Wis. 2d 10, 258 N.W.2d 148 (1977), which
concluded that the Commission was immune from liability for
placement of a manhole:     "Where, when and how to build sewer
systems   are   legislative    determinations imposed   upon   a
governmental body. It is not for the court to be judge or jury
to 'second guess' them in these determinations nor to find they
are liable for negligence."     Id. at 15-16 (footnote omitted).
The Allstate court's immunity analysis properly asked whether
governmental conduct was legislative or quasi-legislative in
nature.   At the time, the court still seemed to recognize the
distinction between immunity for policy determinations pursuant
to lawmaking authority and liability for implementation of those
decisions.   Compare Dusek v. Pierce Cty., 42 Wis. 2d 498, 506,
167 N.W.2d 246 (1969) ("[W]hether or not to place a stop sign, a
warning sign, or a yield sign at the approach to a county trunk
highway is a legislative decision that must be undertaken by the
county board and not by the courts."), with Chart v. Dvorak, 57
Wis. 2d 92, 100-01, 203 N.W.2d 673 (1973) ("[O]nce appellants
made the legislative or quasi-legislative decision to place the
highway warning sign, they had a duty to place it and maintain
it without negligence." (emphasis added)).

     Even if immunity's tendrils reached all the way to DOT's
planning decisions here, immunity would not extend to negligent
implementation of DOT's plan. The majority grants Pro Electric
immunity because the majority concludes there is no evidence Pro
Electric deviated from DOT's plan.    See majority op., ¶30.   A
lack of proof of negligence may absolve Pro Electric of
liability, but whether Pro Electric acted negligently presents a
different question than whether Pro Electric was immune from
                                                     (continued)
                               12
                                                                        No.    2013AP2882.rgb


(Prosser, J., dissenting) ("In determining today that a school

counselor is immune from liability for advising a student that

[a    course      was]    an     acceptable       NCAA-approved        course      when    the

counselor had access to a . . . document listing [the course] as

[not acceptable], this court has . . . [reached a] result [that]

is    profoundly         wrong    and    unjust.").            This   court     should      not

persist with an interpretation of Wis. Stat. § 893.80(4) that

artificially        prohibits          redress       for    wrongs    committed      by    the

government.        The government can do wrong, and when it does, it

should       be     held       accountable           to     those     damaged        by    its

transgressions.

                                                II

       ¶66     The majority opinion appropriately applies the two-

part   framework         for     analyzing       government        contractor      immunity,

determining first whether the contractor was an agent and second

whether      the   action        was    one   for      which      immunity    is   available

Majority op., ¶¶19-20 (citing Showers, 350 Wis. 2d 509).                                  Using

this framework, I agree with the majority's determination that
"Pro Electric does not enjoy governmental immunity for a failure

to inspect the excavation to look for the severed sewer lateral

and    to    refrain       from     backfilling           until    repairs    were    made."

Majority op., ¶35.               A contractor's alleged negligent failure to

inspect      an    excavation          before        backfilling      clearly      bears     no


liability.  Here, the manner in which Pro Electric augured the
hole and severed the sewer lateral bears no resemblance to
lawmaking or adjudication; consequently, Pro Electric cannot be
immune from liability for any negligence in performing these
services.


                                                13
                                                                             No.   2013AP2882.rgb


resemblance to lawmaking or adjudication and therefore does not

constitute a "legislative, quasi-legislative, judicial or quasi-

judicial         function[]"        for    immunity          purposes      under     Wis.    Stat.

§ 893.80(4).

       ¶67       I disagree, however, with the majority's conclusion

that       Petitioners      have          "not     identified         any       material      fact

supporting a reasonable inference that Pro Electric failed to

comply       with   its   duties          under     Wis.      Stat.       § 182.0175(2)(am)."

Majority op., ¶43.                  A court may grant a motion for summary

judgment          "if     the        pleadings,              depositions,          answers      to

interrogatories,          and       admissions          on    file,       together     with    the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law."                          Wis. Stat. § 802.08(2).                "'Any

reasonable        doubt   as    to        the    existence      of    a    genuine     issue    of

material fact must be resolved against the moving party' for

summary judgment."          Schmidt v. N. States Power Co., 2007 WI 136,

¶24,       305   Wis. 2d 538,        742        N.W.2d 294      (quoting        Heck   &    Paetow
Claim Serv., Inc. v. Heck, 93 Wis. 2d 349, 356, 286 N.W.2d 831

(1980)).

       ¶68       Wisconsin Stat. § 182.0175(2)(am) establishes several

duties for excavators, two of which are relevant here:9

         (am) Excavation notice.                       An excavator shall do all
       of the following:

            . . . .

       9
       "Excavator"             is     a         defined       term      under      Wis.      Stat.
§ 182.0175(1)(bm).


                                                  14
                                                                              No.    2013AP2882.rgb

      6.    Before backfilling, inspect all transmission
    facilities exposed during excavation to ascertain if
    the transmission facilities have been or may have been
    struck, damaged, dislocated or disrupted.

      6m. Refrain from backfilling an excavation until an
    inspection is conducted and any necessary repairs have
    been made by the owner of the transmission facility.
"Transmission facilities" is a defined term in the statute and

includes all underground pipes, as well as "drainage and water

facilities and sewer systems."                    § 182.0175(1)(c).

    ¶69     The majority identifies a subtle aspect of Wis. Stat.

§ 182.0175(2)(am)6:                  "[T]he       statute         does   not        require      Pro

Electric     to        inspect       its      excavation;            rather,        it     requires

inspection        of     transmission            facilities           exposed        during       the

excavation."       Majority op., ¶42.                  Recognizing that subdivision 6

creates a duty to inspect exposed transmission facilities rather

than a duty to inspect the excavation itself properly focuses

interpretation of the subdivision on the word "exposed."                                           To

"expose"     something          is     "to       make      [it]      visible."             American

Heritage,       supra,         at    625;        see       also      Webster's           Third    New

International          Dictionary          802     (1986)         [hereinafter           Webster's]
(defining "expose" as "lay open to view: lay bare: make known:

set forth").           Here, Pro Electric did not see or know about the

severed    clay        sewer    lateral          because       it    blended        in    with   the

surrounding soil, and after-the-fact pictures of the trenched

lateral do not establish that it was exposed during excavation.

    ¶70     But our analysis does not end there.                              Wisconsin Stat.

§ 182.0175(2)(am)6m             also       imposes         a      duty   to     refrain          from

backfilling "until an inspection is conducted."                                One reasonable
reading    of     the     statute       might         be    to      assume    the        inspection
                                                 15
                                                                     No.    2013AP2882.rgb


mentioned in subdivision 6m is the same "inspect[ion of] all

transmission facilities exposed during excavation" required by

subdivision 6.           The     scope-of-subparts           canon     of      statutory

construction, however, counsels against reading such independent

subdivisions together in that manner.                     See    Antonin Scalia &

Bryan A. Garner, Reading Law 156-60 (2012) ("Material within an

indented      subpart    relates     only        to     that    subpart;          material

contained in unindented text relates to all the following or

preceding indented subparts.").             Subdivision 6m is not a subpart

of subdivision 6 and speaks in much broader terms.                          To "inspect"

something is "to view closely and critically (as in order to

ascertain      quality      or   state,        detect     errors,      or      otherwise

appraise)" or to "examine with care."                    Webster's, supra, 1170;

see also American Heritage, supra, at 908 ("To examine carefully

and critically, especially for flaws.").                       A duty to inspect

suggests excavators must conduct a careful, critical examination

of the excavation overall to determine whether it created any

problems, not limited to exposed transmission facilities, which
in     this   case   were      obliterated      and     therefore          incapable   of

exposure.

       ¶71    Considering the evidence in a light most favorable to

Petitioners, I conclude Pro Electric has not demonstrated it is

entitled to judgment as a matter of law.                  The record establishes

that    people   were    "looking     at"      the    hole     while       auguring    was

ongoing,      that   lighting     would   not     have     revealed         the   severed

lateral during auguring, and that dirt pushed into the sewer
lateral would have made it difficult to identify.                           Those facts

                                          16
                                                                        No.    2013AP2882.rgb


do not demonstrate that Pro Electric conducted an inspection of

the    completed        excavation;        accordingly,        whether    an    inspection

occurred before backfilling presents a genuine issue of material

fact.

                                              III

       ¶72    When abrogating common law doctrine in Holytz, this

court showed appropriate attention to its constitutional role by

recognizing the legislature's ultimate authority to decide the

scope    of    immunity     as    a    matter       of   policy.        The    legislature

responded by enacting a statute that now allows immunity only

"for    acts       done     in    the       exercise      of     legislative,         quasi-

legislative,        judicial          or     quasi-judicial           functions."         By

continuing         to     immunize         acts     bearing      no     resemblance       to

legislative        or     judicial         functions,     this      court      once   again

abandons the plain language of the governmental immunity statute

in favor of an archaic judicial doctrine rooted in shielding the

government from answering for its tortious wrongs against the

people.       Because this artificial judicial invention strays from
the legislature's formulation, and because Pro Electric has not

met    the    standard     for    summary         judgment,     I   would      reverse   the

decision      of   the    court   of       appeals;      therefore,      I    respectfully

dissent.

       ¶73    I am authorized to state that Justice DANIEL KELLY

joins this dissent.




                                              17
    No.   2013AP2882.rgb




1